Hugo L. Black: Solicitor General.
Archibald Cox: Mr. Justice Black, may it please the Court. There are a number of questions which we're left open at the end of the session yesterday that I would like to try to deal with at the beginning of the sessions this morning. The most convenient one to discuss first is to say a word about more -- about the meaning of perfected right and to tell the Court what I have been able to find about the usage of that term. To acquire or to avoid begging the question, I will call a complete water right. It's clear under the law of all the western states, as I believe, that a series of steps are required. One begins perhaps by making a claim and, as I understand it, under the law of some states, this may be done by making a -- posting the claim near the stream under statutes that may be filed, and so forth. After one makes claim, he then begins to construct the works for diverting the water. He may make the claim, say, and begin the construction of works in 1950. Then he goes on, goes the work. He may have completed the works in 1955 and begun his diversion of the water, let us say, in 1957 and applied it to beneficial use later in the year 1957. Now, as I read all the authorities, he does not have a complete appropriation or complete water right until he has either diverted the water which appears to be the law in California, at least earlier, or has actually applied it to beneficial use which appears to be the law in most of the other states. Now, it is at that stage in 1957 that his right is complete. It is also true that when he completes the work in 1957 and applies the water to the land, or under some of the California decision makes the diversion that it gets it all there to apply to the land, that he has an appropriative right. When that is done, it relates back to 1950. So that, he would come ahead of someone else who perhaps had completed the whole business in 1955 and he would have the prior right. Now, the usage is also not uncommon, I would say common, to speak of what's done in 1957, the series of steps to speak of what he then has as a perfected right. For example, Hutchins in the California law of water rights, on page 108 says, “It was said in an early case that an appropriation consist of a series of steps which, taken together, make the right perfect.” Of course, this is our usage in speaking of liens, and gifts, and other things but the final step is what perfects it. Similarly, in killing on irrigation in the water rights, in the second volume, the first sentence of Section 728, the appropriation becomes perfect only when the dams, ditches, or canals, or other works necessary are entirely complete. The water diverted from the natural stream or other source of supply had actually used for beneficial purposes. He says, “That is when the right is perfect.” Will does not use, so far as I can discover, the term “perfect” at any stage. We weren't able to find it last evening in any event, but he does lay down, he summarizes, the rules that I've just stated without using the word “perfect.” In Section 398 of the third -- this is -- I'm reading from the third edition, Section 398. Now, it's interesting to note that --
Tom C. Clark: What section?
Archibald Cox: 398
Tom C. Clark: Thank you.
Archibald Cox: There are other related sections but that's the recapitulation. It's interesting to note that, during the debate on the Project Act, Mr. Brat --
Potter Stewart: Before you leave this --
Archibald Cox: I'm still on it. Excuse me, sir, I didn't mean to interrupt. Mr. Bratton, in the debate had another suggestion with respect to the Project Act. So, we have something not colored by any of these claims. He was proposing that people who had perfected rights should not be charged by the -- for -- by the Secretary for the impounded water, but those who didn't have perfected rights who are getting new rights after the project was completed should be charged. That's of no importance here and it didn't carry but, in the course of making that suggestion, Mr. Bratton showed how he understood this term “perfected right” and he suggested that there should be a disti -- the distinction I mentioned between those who have perfected their water rights by the actual application of water to beneficial use. And he used that term -- this is 70 Congressional Record 73, and he uses a similar expression over on page 74.
William J. Brennan, Jr.: You say Senator Bratton?
Archibald Cox: Senator Bratton, yes, sir. I find that perfected was used again by Mr. Brandeis in 283 United States in Arizona against California, where he says on page 459, “Under the law of Arizona, the perfected vested right to appropriate water within the state cannot be acquired without the performance of physical acts through which the water is and well in fact be diverted to beneficial use -- is and will in fact be diverted to beneficial use”, so that, he spoke of perfected as something that happens when all these acts have been done. And, just one last reference to show that this isn't unique by any means, I find in the head note, through rocky deposer, 48 Colorado 134, describing the decree in an earlier case. It said all other rights were left inchoate and became absolute only upon application of the water the beneficial uses within a reasonable time, and whether a perfected right to the enjoinment of the water had vested was left to be determined in some future appropriate proceeding, in other words, whether it had been appropriated to the beneficial use. One also finds Senator Hayden frequently using the term in this sense in the debate on the division of the water but of course that's, to some extent, self-serving and I think the more significant one is Senator Bratton's use of the term in connection with something quite different, where he wasn't arguing a case about existing rights in the river. Now, the -- so, I take it, that as a matter of usage, that perfected right is one which you have because you've done all the acts, including the application to beneficial use.
William O. Douglas: Well, that would -- the significance of it -- of your statement, Mr. Solicitor General, is that this is precisely the local law question?
Archibald Cox: Well, I was addressing --
William O. Douglas: What it -- whether what is perfected when a water right is acquired. This is not in the -- this is not -- the practice, at least in the eight western states, is on the basis of statutes and court decisions as to when it is perfected. And, I have no doubt of what -- you're generalizing it and putting it in a bold type for a hornbook if what you say is true, but the important thing is that it's a local law question, isn't it?
Archibald Cox: Well, it seems to be that there, in a sense if I may say so, begs the question. Congress used the term here, “present perfected right”, and I would think that the --
William O. Douglas: But Section 14 ties it into the Reclamation Act, and we know from the Reclamation Act that that was -- all of these rights had been built so far from state law, maybe not by reason of the constitution, but by reason of practice or statute.
Archibald Cox: Well, but to a considerable extent, this rights had been built under state law. Under the Reclamation Act, the rights were defendant, as I understand it, first, on contract with the Secretary. They might later then take on many characteristics from the state law.
William O. Douglas: Oh, I'm sure you're wrong on that, Mr. Solicitor, but that's not relevant here.
Archibald Cox: I think here, the relevance of the discussion of perfected right was, first, this is the base of so much of the argument that it's important we have the terms clear but, second, the term we are of course directly concerned with is not simply perfected right but present perfected right. And, the question that would finish off this discussion, in my judgment, is what was added by putting present in front of perfected. And to me, it suggests that the Congress and the authors of the Colorado River Compact and the authors of these various proposals that led up to the Project Act, when they used the term, all met rights which are now perfected. The rights that are presently perfected rights, in other words, that have been perfected, not rights that might be perfected in the future and then, by the process to the state law, relate back. In other words, it's the addition of the adjective “present” that the Master thought, and which we think, establish this cutoff point on the date in 1929. I said 1928 yesterday. I should have said 1929 when the Project Act became effective, because that's about the only meaning present perfected right, current perfected right can, in my judgment, have. Now, insofar as the division between Arizona --
William O. Douglas: Well now, before you --
Archibald Cox: -- and Cali --
William O. Douglas: Before you go to that. You see, in the part of the country where I grew up and briefly practiced law, you have a -- you have a great traffic in water rights like chattel or chattels that have no relationship to any of the things that you have said in terms of what other states may make their local law. This is a very complicated problem. It's just --
Archibald Cox: I recognize that, Mr. Justice, indeed.
William O. Douglas: And what I'm saying preliminarily is not to engage you in further questioning, except this question. Do you think any of these problems are necessary for decision in this case?
Archibald Cox: Well, I was going to say that I thought most to them were not. Indeed, that it's because -- I would say this, that there are unquestionably many aspects of the rights of water uses deriving who get water under contracts with the Secretary on reclamation projects. There are many aspects of those rights which are governed and has to be governed by state law. And, the traffic that you speak of, to the extent that it is permitted by the Reclamation Act, is undoubtedly governed by state law and I take it, it's evolution of the rights that's governed by the state law, and so forth. There are, we think, certain other rights which the Secretary has, at least for many years, is certain which are governed by the Secretary's contracts under the Reclamation Act.
William O. Douglas: Well, are there --
Archibald Cox: Now, --
William O. Douglas: -- aren't -- in any of these situations in this record, are there two claimants to one water right?
Archibald Cox: No, that's why I was just going on to say that we have no specific instances, with respect to which it is necessary to draw a line intrastate which were -- to resolve a conflict between users intrastate which would require the court to decide whether the state law or the Secretary's practice control it. And, it's for that reason that I submit that those references to this issue in the Master's report intrastate should be struck out. Now, so far as the rights among the states go, it seems to me that one would come to the same determination. Whether present perfected right is to be determined simply by interpreting it in the federal statute or whether one was to look at law of someone or all the state, he would still find that the California claims, which had been staked out before 1929, were not in 1929 present perfective rights by whatever law he decided. And consequently, it doesn't seem to me that this issue needs to be resolved and I would think that it was important in view of the -- this being a serious issue on which their conflicting opinion not to undertake the result.
Hugo L. Black: Do you think we are not required to do so by the attack which is made on the Nevada contract?
Archibald Cox: I don't think that the Nevada contract -- that the attack on the Nevada contract requires any resolution of that issue. In one sentence, the reason of our difficulty with the Master's ruling on that point is that the Secretary is authorized to enter into contracts with users. And we say that the State of Nevada is not a user, that there are may be users people, who are going to use water within Nevada but there is no right to the water until the Secretary has entered into a contract with users. Now, there would be an issue, in theory, as to whether state law governs with whom he might contract if we have those specific problems of that kind here because there aren't competing bidders for the contract at the present time. So I think, in this respect, our attack on the Nevada contract rest on the language of the federal statue, to which you can make contracts with users.
Potter Stewart: The California contracts are of course made directly with users, aren't they?
Archibald Cox: They are made with the users.
Potter Stewart: And the Arizona contracts.
Archibald Cox: The Arizona contract is clearly a contract with the state.
Potter Stewart: Yes.
Archibald Cox: Not for the use of water but a -- an agreement with the state to give contracts -- for the Secretary to give contracts up to a million a --
Potter Stewart: To users --
Archibald Cox: -- to Arizona users.
Potter Stewart: I see.
Archibald Cox: So that Arizona can't make the argument that Nevada makes, and the Master recognized that they couldn't.
Felix Frankfurter: Before you move on. Are you finished?
Archibald Cox: I was going on to the power question.
Felix Frankfurter: Before you move on, I actually have a question (Inaudible) As I understood you, you said that all the western states are in agreement regarding perfected rights. If one is perfected, that they relate back to the original notice of claims, didn't you say that?
Archibald Cox: That's my understanding.
Felix Frankfurter: If that is so --
Archibald Cox: There may be some little variations, --
Felix Frankfurter: Yes.
Archibald Cox: -- but in general.
Felix Frankfurter: But essentially, if that is so, is that doctrine of relation-back could be read into present perfected right in the statute?
Archibald Cox: We think that the purpose for putting the word --
Felix Frankfurter: The word “present.”
Archibald Cox: “Present” in was to make plain present perfected rights. It means those already perfected, those now perfected. And therefore, the doctrine of relation-back is excluded by the adjective “present.”
Felix Frankfurter: What is -- what -- is there any authority except the appealing reasoning from the word “present?” Is there any --
Archibald Cox: No.
Felix Frankfurter: -- light that's shed except the addition of that adjective? Because, according to -- I misun --
Archibald Cox: I have been able to find that, as I've been --
Felix Frankfurter: I misunderstand. According to western water rights notions, once it is perfected in the way it is required, it becomes a present perfected right.
Archibald Cox: I have never --
Felix Frankfurter: And he is making the law --
Archibald Cox: Well, it would --
Felix Frankfurter: -- (Inaudible) hang on that word “present”, isn't it?
Archibald Cox: It does make the law hang on that word “present” and it is a word --
Felix Frankfurter: I'm not sure you can -- it can't --
Archibald Cox: No.
Felix Frankfurter: -- carry it, it can't waive it.
Archibald Cox: No, I was about to make one further concession, and that is that the term, neither our researches nor, I think I can say from conversations with counsel last evening, anyone else's researches, have developed any lawyer's art meaning that -- in which the term “present perfected right” has been used elsewhere. It's apparently been used in the Colorado River Compact and in this statute and in the discussions of this statute. And I am told that that's about the end of it. We've turned up with no use of it. It's not even the standard words.
Felix Frankfurter: It may take an interest in legal consequence.
Archibald Cox: It's a -- it's -- it is a very -- it is almost the --
Felix Frankfurter: Yes.
Archibald Cox: Critical point. There's no --
William O. Douglas: I'd assume that it was in most of our western --
Archibald Cox: Present perfected right?
William O. Douglas: Because of the -- to prevent the speculators from coming in and acquiring water rights by filing as you do for mining claims in some States? I don't know. I haven't looked into it, but I assume --
Archibald Cox: Well, I --
William O. Douglas: -- it's rather common.
Archibald Cox: -- confess I'm relying on a very short conversation largely with Mr. Ely in his assumptions, but they tell me that they haven't been able to find any technical usage of present perfected right. I think the common sense of it here, Mr. Justice Frankfurter, does go to establish the notion that there was to be a cutoff point, but it does rest on that word. Now, remember the first place it comes into our story was in the Colorado River Compact and the Upper Basin was willing to recognize some claims of the Lower Basin. But, remember that it was -- the whole purpose of the Compact was to see that the Lower Basin, which would develop fast, wouldn't get in ahead of it. And, they said present perfected rights, this is in the Compact, shall be recognized. Well now, I take it, if -- what reads this together with the notion of getting away from these rights to appropriate that it says, in effect, what's vested and what's complete.
Charles E. Whittaker: What kind of term would you think of as if you expressly felt immediately than to say rights that are now perfected? Isn't that what “present” you're saying?
Archibald Cox: Well, it -- I agree with you, Mr. Justice Whittaker.
Charles E. Whittaker: It isn't in there, is it? It would be with a body of law which needs protecting to relate back, then it isn't going to like the use of words. Present perfected right doesn't mean what it means in the accepted usage of those communities, those states. Namely, it is a present perfected right in the sense that, until an event takes place, the rights in becoming seen but, when it does take place, it's the right that is recognized in the body of law in the other states.
Archibald Cox: Well, I would --
Charles E. Whittaker: This is a question of etymology of reading this word.
Archibald Cox: Well --
Charles E. Whittaker: It's a question of how it's translated. I'm not asking you about it. All I'm saying is I'm troubled with the verb being coupled to make it all depend on a word like “present”, and I can perfectly feel and perfectly mean that it has reached that finality which, if it can reach, had asserted legal counsel.
Archibald Cox: Well, that makes two suggestions. One is that, in support of Justice Whittaker's suggestion, the word “present”, if the etymology is of significance, it may not be conclusive but it certainly is significant. I added -- it has been added in a -- for the apparent purpose of putting some limit on what otherwise would be the meaning of “perfect.” Now, the second thing that I suggest to you is that to speak and say, well, once the final acts are done, there is a present perfected right in the usage of the people in the west, in the states affected is, I suggest, to look at the situation as of the time when everything has been done. But, the statute looks at it as of the time when it was enacted and, it's the -- it's the words, it's the instructions given by a man speaking as of 1929 that we're it concerned with.
Charles E. Whittaker: It's more -- this merely convinces me, personally, but I never followed it in construction of my judgment, except water right is to truly (Inaudible)
Archibald Cox: Well, I'm act -- we'll agree with the first part of that statement. Unfortunately, we have no alternative either of this to --
Charles E. Whittaker: One last point. We might --
Archibald Cox: Enter it as best as we can.
Charles E. Whittaker: We might --
William J. Brennan, Jr.: I thought you told me what you needed --
Charles E. Whittaker: Maybe we don't have to decide it?
William J. Brennan, Jr.: Yes.
Charles E. Whittaker: You might be -- that might be a very good reason to avoid this action no more than it's actually compelling us to work with the issue we would take. Now, this may be one of that --
Archibald Cox: I would -- I think this is one that cannot escape. The only -- may I say one last word on this point then I think I ought to go on.
William J. Brennan, Jr.: Are you changing your answer to me? You said that that wasn't necessary to decide. Now, you say it has to be decided.
Archibald Cox: I understood that I said to you that there was necessary -- no necessity of the deciding any issue as to what law governed the rights of competing users within a single state.
William J. Brennan, Jr.: Intrastate?
Archibald Cox: Intrastate.
William J. Brennan, Jr.: Yes.
Archibald Cox: I think one has to decide the meaning of present perfected rights in order to resolve the controversy between Arizona and California.
William J. Brennan, Jr.: On the intrastate --
Archibald Cox: Yes.
William J. Brennan, Jr.: Phase?
Archibald Cox: Yes. That's what I was directing myself to in answer to Justice Frankfurter.
Felix Frankfurter: Well, why if each is by contract, getting more water than if involved in just (Inaudible)
Archibald Cox: That -- that is true -- would be true, except for the bearings which present perfected right has on the question, whether Congress intended a pro rata reduction of the share of each in the case of shortage. Let me -- let me postpone, if I may, the discussion of the power provisions and go along as deposer here, then, I think that that will supply a clearer answer to Your Honor's question and if I try to give it in a single sentence. Our theory of statute, as I've said many times, is that it contemplates a federal interstate apportion. That it lays down the general guidelines and gives the Secretary of the Interior the power to flush out skeletons and to determine, out of the water that California doesn't get, exactly how much Nevada will get and exactly how much Arizona will get. The statute gives guides. Nature virtually made that division, but the Secretary had power, in our view, to finish it out by contract and he did in the early 1940's, give Arizona 2.8 billion acre-feet, and Nevada by 0.3 billion acre-feet, and he gave Arizona one-half of the surplus. I point out in passing that his Act can be squared only with our reading of Section 4 (a). That, although the contract say it's Arizona's legal right, it's perfectly plain that the Secretary acted on the view that the mainstream was being apportioned 4.4, 2.8, and 0.3. And, we say that those contracts, as the Master said, constitute an allocation of those amounts among the states provided that there is 7.5 million acre-feet of mainstream water. Then, the question arises. Well, suppose there isn't 7.5 million acres-feet of mainstream water. What do we do then? And, we come to what Mr. Ely stressed as the priority branch of his case. There would seem to be a prior right, three possible answers to that question. One, that the law of prior appropriation governs, and of course that's California's claim. Two, that the Secretary has power to make the allocation. The Secretary hasn't provided for this. So, until he does something and does say who shall be the users in this event, the matter simply stands unresolved. Nobody is arguing for that position but it certainly is one of the possible readings. The third possibility, the one which the Master followed and the one which we think is correct, is to say that there should be a ratable deduction -- a ratable reduction on each of the states subject, as you point out Justice Whittaker, to the qualification that present perfected rights, as I've defined, must first be protected. The Master recommended the ratable deduction, and we think it's proper, because it is the most consistent, as we see it, with what we know about policies and aims of the Compact and the Project Act and in deriving insight into the aims and policies of the Compact and the Project Act. With the respect to this matter, to which nobody addressed himself explicitly, the Master laid and we laid a great deal of stress on the term “present perfected right” because we think that, in both instances, it shows an intension to establish a cutoff point as of the date on which those documents speak and to start over again with the new federal allocation as of that time. One of the reasons we're doing that or, being that the claim is to the river which had not been perfected previously were -- disputed many of them, unknown. Some of them, like that of Metropolitan Los Angeles, couldn't really mean anything until the Boulder Dam was built -- the Hoover Dam was built, and the water was brought under control by the federal government. And this is the sense in which the term seems to be used in the legislative history. A second reason for concluding that there was to a ratable deduction is that there is every indication that also the shares of the states differed in size. They were thought to be of equal dignity and that, therefore, there should be equality of right. This would seem to imply in the event that there wasn't the 7.5 million acre-feet to go around. Now, the Master stressed that instruction, first, to protect present perfected rights for two reasons. In the first place, he said there's no reason to put this in the statute if priority of appropriation is to be controlling in the event of shortages because that would supply with a system for protecting not only perfected rights but imperfect rights, speaking as of the time the statute was enacted. Second, in some instances giving protection -- prior protection to present perfected rights is inconsistent with the law of prior appropriation because you might have a case where a man started his appropriation in 1950. He worked on it and he perfected it in 1960, but somebody else came on and started in 1955 and finished in 1957. Now, under the present perfected rights as the Master points out, the intermediate fellow would be protected if the statute were enacted in 1958 instead of 1928, whereas, under the law of prior appropriation, it would come out the other way. One of the other important factors, it seems to us, with respect to the matter of a ratable reduction, is that it has been the practice of the Secretary of Interior in entering into contracts under the Reclamation Act to provide that if there is a shortage, the available water shall be shared ratably. And it's partly to protect those contracts in that practice that I had the difference apparently with Mr. Justice Douglas and urge the Court not to embark in this and discussing this point in its opinion in the case. But to delete those parts of the Mater's report.
Felix Frankfurter: I understand that.
Archibald Cox: I said that it had been, under the Reclamation Act, the practice of the Secretary of the Interior in many instances to set up, in contrast with state law, a provision for ratable reduction in the event that there wasn't enough water among users on the project to go around, and it's the Master's statement that state law controls intrastate. It seemed to me this throws some doubt upon that practice since we have no conflict here between two users in the same state. I was urging the Court to disapprove those parts of the Master's report. I understood Justice Douglas to be for the purpose of discussion, expressing the view the Master had expressed.
Felix Frankfurter: And meaning that the existing the litigation.
Archibald Cox: If it ever arises. It's -- we don't know --
William O. Douglas: If we disapprove it, we would be deciding that.
Archibald Cox: I just think you could say that you neither approved nor disapproved the pass of judgment on it. I don't care about the form of word. The -- part of the decree should simply be that is involved should simply be deleted and nothing put in its place.
Felix Frankfurter: It has bearing on the omission.
Archibald Cox: Yes.
Felix Frankfurter: It has no issues but this issue -- may I just say something. Are you going to suggest -- are you suggesting it's a matter where there's enough left in this litigation to leave it open, keep the communication open (Inaudible)
Archibald Cox: I don't think there's any need to keep the litigation open --
Felix Frankfurter: No, I mean about --
Archibald Cox: -- for this question.
Felix Frankfurter: That's a huge burden upon it to keep it open as you have this Master forum below, then go and --
Archibald Cox: I stated -- no, no, not at all. I mean it should be left for a separate lawsuit in which the parties interested would bring in the lower courts. I think you should simply say it's not here.
Felix Frankfurter: All being -- is that -- is that true, is that true, with respect to all completeness, you need not be in progress now (Inaudible) that you'd all wait in getting the future conflicts and (Inaudible)
Archibald Cox: No, we think that the Master's retention of jurisdiction to determine more specifically who are the holders of present perfected rights and in what amount, for example, is profit and that that should not be left to future lawsuits if I may put it that way, because that is an important thing to clarify. I would deny to the development of this area.
Felix Frankfurter: To that extent, he wouldn't even deny it.
Archibald Cox: Oh, yes.
Hugo L. Black: I don't quite understand it. You mean to bring in all the projects that might possibly have affected rights and --
Archibald Cox: Well, he --
Hugo L. Black: If I had a lawsuit --
Archibald Cox: He contemplated that these states would speak for the parties in that respect.
William J. Brennan, Jr.: Well, at what time?
Archibald Cox: He sets forth the precise time schedule in the decree, page 359 and item 6. I hesitate to take the time to read it now, but he sets forth the manner in which he contemplates that present perfected rights will be more particularly identified and adjudicated.
Felix Frankfurter: By the way just so I could put my foot in, just to make clear your argument. You will come back to the power problem (Inaudible)
Archibald Cox: I hope in the next six --
Felix Frankfurter: I don't mean now but before you get through.
Archibald Cox: No. The next six minutes, I've got to deal with the power problem and the Indians.
Felix Frankfurter: (Inaudible)
Archibald Cox: With the respect to the power problem, I think the most convenient way to state it is this. That in the Congressional consideration of the Project Act, there were apparently three issues relating to power. One was whether the federal government should get into the power of business, as it was put, and there was considerable difference of opinion about that. Some put it on grounds of policy, some on constitutional grounds. That was resolved by clearly giving the Secretary authority either to construct and operate a power plant who can sell the electricity, or to lease the water rights necessary to generate power. He was given a choice. The second issue before the Senate at least, and I think before the whole Congress on this question, was how shall the power produced be divided among the states? There was apparently an informal agreement about that at that this famous Governors' Conference. In any event, the problem of making the allocation was given to the Secretary. In accordance with rules or regulations that he might promulgate, and he did promulgate regulations which make a division among the several states. That is in our ex -- the Government's exhibit -- Government's exhibit 51. It is also a public document, Boulder Canyon Project Final Reports part one, and I am looking most particularly at page 1131 which shows the allocation of energy among the states.
Felix Frankfurter: What's the state of that project?
Archibald Cox: Washington D.C., 1950. It's a government printing office.
Felix Frankfurter: The title of it is Boulder Canyon Project?
Archibald Cox: Boulder Canyon Project Final Reports. The third issue, which was before the Congress during the debates, had to do with the -- compensating the states for what they conceive would be the loss of tax income or tax revenues if the federal government built a power project where a private utility might have put it because the private utility would be subjected to tax. And I judge that this related to some of the developments which later came in under the Tennessee Valley Authority because there was a feeling that these state should lose the revenue. Those who had that feeling turned out to be the minority but in this Act they were partly compensated because there is a provision in the Project Act calling for paying specified percentages of any income in excess of what was necessary to finance the project to the States of Arizona and Nevada. Now, each one gets it's in -- on page 384, each gets 18-and-three quarters percent of the excess revenue, page 384. Now, in one sentence, Mr. Justice Frankfurter, I draw the two conclusions from the provisions of the statute dealing with power. One is that a com -- that a detailed federal plan for the allocation of power and the choosing of who would get the contracts for either the operation of this power plant or the distribution of the energy and the decision as to where it would go was all left to the Secretary of the Interior without the regard to state law, and he was to explicitly -- is given authority to resi -- to decide between conflicting appellees. That authority is given in Section 5 in the very same section and in the very same sentences indeed that gives the authority to let contracts for water, and we think that this supports the view that a federal allocation was contemplated because it is clear in one case and the other allocation is made pursuant to a similar power given in the same sentences and we think that -- therefore implies that the two were to be parallel.
Tom C. Clark: Did you look at it enough to know if it -- I haven't looked at it carefully, but was that based on the resolution of dispute by the Power Company and those who spoke to the Power Company and particularly asserted that the government had no power to control the water or any preference except navigation and anything --
Archibald Cox: That position --
Tom C. Clark: -- anything it got from it, from water or anything else, would have to be left to the states?
Archibald Cox: That position was argued although not on the debates I read last night very strongly. It may have been argued by the Power Companies outside of the halls of Congress. It was pressed by Senator Ashurst on the constitutional ground you suggest, and Senator Hayden said, “Well, I think Congress has the power but they shouldn't exercise it.” And, Your Honor may recall it was an effort to amend the Act by saying that, “Well, if a Power Company will give a satisfactory contract, then the Secretary must give it to the Power Company”, but that attempt was debated -- was defeated and the Secretary was left with the full power to choose. He ended contracting with the City of Los Angeles in Southern California Edison to operate the power plant. Now, the other -- I'll have to leave to my brief, I'm afraid, the question of validity of those clauses at the Arizona and Nevada contracts which provide that the share of those dates of the impounded water shall be reduced in the amount of any water that they take up ups -- take out upstream. The Master ruled against us on this. We think -- I could put it in two sentences that the Master was wrong because the basic assumption on which the Project Act was enacted was that 7.5 million acre-feet would go down into Lake Mead. And we think it was within the implied power of the Secretary in contracting to say that if you, Arizona or you, Nevada, prevent the supply then -- from developing, then I'm going to reduce what I give you in the amount that you have shorted the supply, if I could be very colloquial. That's the gist of our argument. We think this is an incidental power to make good the assumption on which the Project Act was based, and we think that the Master's arguments somehow are predicated on the assumption the Secretary was giving a license to state users to take water out up above. We don't think he was doing anything like that. He was leaving that to whatever law governs it saying, “If you take it out, then I'm not going to give you as much as I otherwise would.” Now, the other exceptions that the United States filed, I will also have to leave to the brief. I would like to spend about five minutes on this matter, the Indian reservation.
Hugo L. Black: Before you do that, may I ask you just one question that you can answer if you wish. The statute provided for the payment for what was bought from this place necessary, as I recall it, to liquidate in the certain time the indebtedness and with much interest in whether or not the government was going to bear unnecessary expenses. In carrying out his power, what has been the position of the Secretary with reference to compensation for water and for power, and is there any difference?
Archibald Cox: I'm afraid I would have to ask to leave this matter in a statement in answer to that. We'd be glad to do it but I don't have that knowledge. With respect to the Indians and the other federal reservations, we think the Master was quite right in holding that the claim of the United States to water appurtenant to the Indian reservations and certain other federal establishments, which was reserved prior to the passage of the Project Act, is a prior perfected right and is therefore, to be protected within the allocation to each state. Originally the United States argued that its claim should come off the top, but the Master ruled against us on that and we have not accepted that part of the decision. We do think he was right in saying that each Indian reservation and other federal establishment on the mainstream is entitled to the amount of water which he finds necessary to carry out its purposes. Now, in terms of the Indian reservations we are talking in points of fact about the quarrel. The Cocopah Reservation down here, Yuma Indian Reservation, the big one is the Colorado Indian Reservation with much or most of the point, and I shall add the Chemehuevi Reservation, Fort Mohave Reservation above. Our theory is very simple. We claim the title to the userfrot, that is the right to use this water on the appurtenant land in this manner. We say it passed to the Unites States as part of the public domain under the treaty with Mexico, the Treaty of Guadalupe Hidalgo with Mexico. That when these reservations were set up, we impliedly reserved under the Winters Doctrine the water necessary to carry up the purposes of the reservation to make them a useful agricultural, farming, and gracing community for such Indians as might be settled on it, that having reserved those rights, nothing took them out of it and the title is still in the United States.
Hugo L. Black: Now, this use is not an opinion?
Archibald Cox: I think this use would not defeat a claim of the federal government of water or defeat any other federal titles.
Hugo L. Black: I mean (Inaudible) population to use. Can you seek it here? I'm not saying you can.
Archibald Cox: Well, the use has never been at the full scale. There has been no irrigation of the Mohave. The Colorado River has been irrigated. We --
Hugo L. Black: I mean if -- if in fact the use for the reservation as to which (Inaudible) should be done and, sadly, that needs to be -- or has shrunk, I think it comes to light in the doctrine of (Inaudible). Don't let (Inaudible) go to waste.
Archibald Cox: Well, the use of these reser --
Hugo L. Black: -- (Voice Overlap) was dedicated for a purpose.
Archibald Cox: The use of these reservations changes from time to time. The policy of the federal government with respect to the Indians changes from time to time. I suggest that the failure to appropriate more money in a particular year or even series of years should not imply a permanent abandonment by the government of its right to --
Hugo L. Black: Well, it's one thing to have an (Inaudible) but if it's all gone, then you can go make your (Inaudible)
Archibald Cox: Well, there has been -- there has been no doubt. There has been part --
Hugo L. Black: There's no doubt if it's correct. I know you want to think so. You want to make (Inaudible) allocated to a vast expansive water, otherwise, it might be (Inaudible)
Archibald Cox: Well, on the big reservation, it is nothing like that one. It applies to this unique --
Hugo L. Black: Do you think --
Archibald Cox: -- situation of the Mohave.
Hugo L. Black: Do you think it has strong significance? It kind of draws the basis on which the planning they have the right measure of the right.
Archibald Cox: The measure of the right, we think the Master was correct in saying that the measure is the amount of water required to make the to -- is required to properly irrigate the irrigable lands.
Hugo L. Black: The land as such.
Archibald Cox: The land as such. That this is the only meaningful measure of what purposes of the reservation, and that's what the implied reservation is for are because Indians -- more Indians maybe settled there. The original purpose was not simply for a particular tribe of Indians at the Colorado River Reservation. It was to settle Indians of this general region. There had been talk about settling some of the Navahos over there. The policy in this matter changes from time to time and the number of Indians may grow from time to time. Furthermore, I suggest that the fact that an Indian moves off the reservation or just as somebody moves off reclaimed land should not indicate that he or his tribe has been deprived of the use of that land just because he doesn't live on it. He and his tribe, without attempting now to divide between them or to be too precisely, would seem to be entitled to the practical use to them in form of income or state, or call it what you will, of that land that has been set apart for them.
Hugo L. Black: May I ask you if that is in somewhat the same philosophy that Mr. Justice Douglas have suggested in Washington? In other words, if they get -- when the reservation was created, it implied that they should have enough water to irrigate the land? The land stayed with them is there. If the property being sold, it still -- that right went to the public.
Archibald Cox: I think it is, yes. I'm afraid my time has expired. I'll simply have to submit the details of the argument about Indians on our brief.
Hugo L. Black: Mr. Hartley.
Earl E. Hartley: Mr. Justice Black. Following 14 hours of continuous argument, there of course arises a question of whether anything new to be said on the subjects that have been discussed eloquently and lengthily. On the other hand, the State of Nevada, while the amounts of water involved are small, is so-situated that it probably will be the most direct -- directly and precisely affected by the outcome of this litigation than any state involved. For that reason, after the institution of the action, the state through its then Attorney General, Mr. William T. Mathews, and who has been in the case throughout, is accompanying me here today, intervened on the theory that Nevada, as one of the three sovereign Lower Basin states, had an interest which would be inevitably affected by the outcome of the action. Nevada's situation is along the western and northern side of the Lake Mead Reservoir and the stream immediately below as shown by the map which has been placed on the easel and also it is indicated by the map B which California supply. A brief description of some of the geographical features I think is in order because they affect particularly the issues between the United States and Nevada on the two exceptions the United States has taken to the decree. Nevada finds itself in this perhaps unique position. It was an intervener in the action and, now, when the case has reached this posture, it finds itself more completely supporting the Master's theory than any other party to the case. The -- on geographical feature of Nevada divided generally into two faces. Generally to the North of Lake Mead, there are streams entering the Virgin River which originates in Utah, comes across the corner of Arizona, and comes down into the reservoir. Prior to the construction of the reservoir, the Muddy River which came in from the northwest, with the long tributary called the Meadow Valley Wash, flowed into the Virgin before it run into the Colorado, but that amount has been obscured by the reservoir itself. As I understand, answering a question of one of the justices yesterday, the dam itself merely in the -- what would be the upper end of Black Canyon or somewhere in the part of that, there was Black Canyon where Nevada is. There was a -- kind of an open flight stair in that big canyon with an old pioneer fork and then the Boulder Canyon is immediately above. So, into a Black Canyon and Boulder Canyon are practically contiguous and they are in the reservoir which extends to the north, flows by as water that is impounded and backed up into the Valley of the Virgin River, sometimes known as the Virgin R, as in reservoir. On the Virgin River and the Muddy River, there was what was for that area a very early settlement, starting along in the 1870's by pioneers most of whom came down from Utah and were of the LDS Faith. And for a long time, and -- that was the only settlement in that area because there was only place where it was possible to divert water for irrigation and there on those tributaries, at long standing existence is an irrigated area with a consumptive use somewhere in the neighborhood of 50,000 acre-feet of water. I will come back to this again later, but that is one of the questions where we argue with the United States as to whether our 300,000 acre-feet, which everyone says Nevada was always going to be given, should be diminished by not 50,000 acre-feet of pre-existing consumptive use.
Hugo L. Black: When did you say that would start?
Earl E. Hartley: Initiated, Mr. Justice along in 1870, 1880, and 1890, along in there. There was no substantial other development in that area, except a small railroad division point around Las Vegas which lies in the west of the dam and is situated in what is known as the Las Vegas Valley. In that Las Vegas Valley, there was a -- there is some underground water. The evidence shows that that's a closed basin, what water is there drains in from the mountains to the west which are small in area the rain fall is very scant and, at the time of the authorization of the Boulder Canyon Project, there were some-3,000 or 4,000 people only living in that area. There is no place in the lower Colorado basement leased that is more dependent on the Colorado River water than that Southern section of Nevada. There just is simply and precisely no other source of water, good, bad or of any quality, and the -- it has all the characteristics, I've been inclined to say, as the oasis up in the Sahara Desert. The ultimate development of that area is going to be purely and simply controlled by the amount of water that is allotted to Nevada out to the Colorado River. At that point, in fact the reason the dam is there is that there is this deep canyon but even with the dam of the height that it is and the water impounded in it. It is still necessary to raise the water from the dam over into the Las Vegas Valley by pumping. The first pump at that time was installed by the Bureau of Reclamation as a part of the construction of the dam to supply Boulder City, which has now become a very beautiful garden spot by reason of the application of water. The use of water in -- the expanding use, I should say, that is involved in this case is that in the Las Vegas Valley area and the several surrounding valleys which extend to the south and to the north and to the east. Being confronted with a situation where California was saying Nevada can have water for existing use and no more, as has been repeated here. Nevada employed a group of the most eminent experts that she could obtain, had detailed analysis of the lands made, had economic studies of possible future growth developed, had studies made of the mineral possibilities, evaluation of the excellent transportation facilities that exist in that area. The climate which is the type that is currently drawing into the southwest this great migration of people, and endeavored to make the best possible study that could be made as to what would reasonably be the population and the requirement of water in the year 2000, not assuming any increase in irrigation but assuming uses for domestic use, industrial uses, and municipal use. The belief of those making the study in the State of Nevada was that, as a sovereign state, it had a inherent right, as one of the Lower Basin states, to apportion of the water of the river. It was not the thought to assert that right by any extravagant claims that we should take this precious water and use it for irrigation purposes, but if the area was to grow, if there were to be people there, by then it was going to be necessary to bring in this Colorado River water up. Probably, the second biggest step in bringing the water was done in conjunction to the United States of America building the great Henderson Magnesium Plants during the war. The United States Government assisted to the extent of several hundred million dollars there. The closeness of the great power supply, the availability of the water supply, and so forth created this great complex which supply of practically all the magnesium which was used during World War II. Those plants have now been transferred over to private enterprise where there is a complex of chemical and other similar industries there. Then the water district of -- it supplies domestic water to the City of Las Vegas and its environs found that it was running very short of water because its underground basin, the only source of water, was being overdrawn to extend 20,000-25,000 acre-feet every year. It isn't necessary to stop the drilling of additional wells. And so, through the Colorado River Commission which I will mention in detail later, which is the body of the State of Nevada created approximately simultaneously with the creation of this project to take and handle Nevada's share of this precious water and to see that it was distributed in the correct and the most beneficial way. This Colorado River Commission participated in increasing the size of this pumping plant from the river and bringing the water over for de -- beneficial use in that area, and there are continuing plans for a continually expanding use. The point that I am particularly emphasizing is that this need of water in Nevada is principally for the -- just the plain support of human life, and the number of people that are going to ever be able to live in that area is going to be fixed by the amount of water available. If we assume -- these engineer's designs have many figures, but if we assume an average gallon per day consumption of around 300 gallons per day, which seems to be fairly acceptable for all of them, an acre-foot of water will support about three people for a year. And if we're -- if California is saying that you don't get your 300,000 acre-feet, you only get 120,000 acre-feet, the hundred -- the missing 180,000 feet would be your water supply for roughly around half-a-million people. And, whenever the Nevada's participation in the Colorado River water has reached the maximum of it, that will inevitably be the maximum or top of the development where there is no seawater to be converted, there is no brackish water to be converted and, so far as anything now known in even the most penetrating crystal ball, there is no other source of water. Passing to the subject that we -- that has been discussed at so much length here, it has occurred to us that a good deal of the confusion is due to the fact that, in the one Act which we call the Project Act, there has been taken two steps which in most common historical custom, at least in the west, has been accomplished separately. And, those two steps is the ratification of the Compact between sovereign states and the United States, on the one hand, and the other is the authorization of this great project which combines the dam, the reservoir, the power plant, the diversion dam down in Imperial, and the Great All-American Canal. The -- ordinarily, as I say, those were probably been done separately. In other words, the states after their meeting which has been discussed at such great length came over to Congress with the Compact. I think it is -- as it has been said, it is only necessary to hear and determine those parts of the Compact which perhaps as definitions are by reference used in the Project Act and the language which has caused much of the confusion. But so far as the Compact itself, it isn't so theoretically complicated. As we read it, they agreed that there would be set aside for beneficial use up to 7.5 million acre-feet annually in the Upper Basin and 8.5 million acre-feet in the Lower Basin. That the Upper Basin then always permit 75 million acre-feet in this rolling ten year period to encompass Lee Ferry, plus any amounts it might be required to contribute to the Mexican burden. They agreed that the Upper Basin would not withhold nor would the Lower Basin ever require the delivery of any water unless it was actually needed for beneficial consumptive use. In that Compact, they originated this what I think, unique term “present perfected rights” as being unimpaired to the Compact. And they used it -- and they used it alone in that one sense. Elsewhere in the Compact, they talk about appropriations. Again in this action it seems to me, since the final decision is going to be a construction of the Project Act, it becomes important to think of that term “present perfected rights” only because by reference it is carried over into the part of the Act which authorized this great project as separate from the part of the Compact. And then there is one other provision in the Compact that has -- I believe some impact on a construction of the Project Act, and that is the provision which, so far as the Compact is concerned, says whenever there are five million or more acre-feet of storage in the Lower Basin that this present perfected rights are to be supplied from it. By “it”, I mean the storage water.
Felix Frankfurter: If you want, you could present that right now.
Earl E. Hartley: I am not aware of it Justice Frankfurter. The -- and then as I mentioned that languages by reference carried over into the project. Now, the Congress made only one change in that Compact. If at that time they hadn't been bothering about building -- or authorizing the construction, rather of the project itself, the only they said, "If the seven states can agree on this contract within six months, we will approve it in six states in agreement, provided that California passes the limitation which has been referred to so repetitiously in this action.” That's the only change in the Compact that was made by the Congress. And the Congress and the Compact, if we think of it, segregated out and think of it as a separate document, therefore, stands as an agreement between the states covering the points that I have mentioned in with this California limitation. Obviously, the Compact did not endeavor to allocate the water between the states of the Upper Basin or the Lower Basin. As has been mentioned, the Upper Basin states were able to agree and have themselves allocated the water. The Lower Basin states, I -- they are no more in agreement in 1962 then they were in 1922. That situation remained static. But certainly when Congress affirmed the Compact, it was not in the Compact sense, in any sense attempting to allocate the waters between the Lower Basin States. I don't -- it's been pointed out and it's obvious from this lengthy legislative history, it was repeatedly stated by the senators affected that they were not going to write a Compact for the Lower Basin. That they were not going to make it mandatory on any of the states in the Lower Basin to do this or to do that. And that they were no more attempting to do that for the Lower Basin than they were for the Upper Basin. But it was absolutely necessary, if we look at the other part of the situation and think of the authorization of this project, that the Congress must of necessity make some provisions where the disposition of the water that was going to be stored in and delivered from that project. And that's as inevitable as day following night and I believe it is the logical interpretation of this Act that all of this discussion of this 7.5 million acre-feet that's going to be divided. Always 300,000 to Nevada, except today when we find it cut down, and 2 million acre to Arizona and this fluctuating amount to California, that that inevitably must be considered to be a determination of a distribution of water that was going to be controlled by that project and derived from it and resulting, as I will mention it in a moment, from the water right of that project. It seems to me that the one gap in our thinking and are arguing here is what was the water right of that project? But, before I go to that, the Congress must consider, how the waters that were going to originate when this great reservoir was created? How it was going to be divided just as much as it would as the power, as mentioned by Mr. Justice Black. They were the inherent results, the only reason, for expending this great amount of money. Now then, this suit in some way turns upon the argument of California which is based upon the assumption that the water priorities that existed on that river survived the project. That is a corner stone of the California briefs, both before the Mater and before this Court in the argument here. And the fact is, I believe that that whole body of argument is just as valid as the basic exemption and no more. And I think it is -- the basic exemption is contrary to what actually happened when the United States of America, through its Congress decided to enter upon this navigable stream and build this combined power and water project and in effect preempted if I might say, the river. There has been some facetious remarks that there was a Red River there which on one of the maps, I think this map chart A -- chart B as starts at the upper reaches of Lake Mead and continues down to the Mexican boundary. Well, the color is not particularly significant. There are certainly can be no doubt that at this time, that that separate river is a very real and a distinct thing because that entire area of the river has been taken under control by the United States by the series of dams starting with the Hoover Dam, the Lake Mead, or the Davis Dam, the Parker Dam, the Headgate Rock Dam, the Imperial Dam, and all of the others. There is a body of water extending from Lake Mead to the Mexican border which is being handled and controlled by the United States as a separate and distinct entity. And I am inclined to think that Judge Rifkind was entirely logical. In his result, we may quarrel with his language but he found before him as he sat and listened to these millions of words, that there was that section of river, a reservoir, and a series of dams, and the diversion from it, that the United States was handling, that it was controlling and, out of which, the water had to be delivered and concerned which -- the Secretary had made contracts for the delivery of water. Now then, of course the basic water supply for this whole complex along the river, one -- I think one of the most magnificent in the world. What was the water right for the dam itself? As it had been pointed out by questions from the court, it is the general custom of the Bureau of Reclamation, the same entity that built this dam, Secretary of the Interior. He goes out to build the dam on the Yakima River or the Boise River, the Snake River, and any other rivers and all the rest, he acquires a water right. He acquires the right to take over the flow of that stream and now there are other people there with other water rights and many times older ones. They got there first because in some ways on the western streams the United States is what may be called a Johnny-come-lately, and that's the water right for the project. It's the one that, under Section 8 of the reclamation law, it has been the custom of the Department of Interior to acquire under state law in every instance, so far as I know, except that of the Boulder Dam. If this normal procedure had been followed by the Secretary of the Interior, he would have gone to the State of Nevada where one end of the dam is located and the State of Arizona where the other end of the dam is located and say, “I am going to build this project and I want to take the necessary steps to get a water right for it.”
William O. Douglas: I understood that, in the case of Nevada, that what the Secretary did was to enter into a contract with an agency of the State of Nevada.
Earl E. Hartley: That's for the water out of the dam, Your Honor.
William O. Douglas: Yes.
Earl E. Hartley: But not the water flowing pass, not the water in the river.
William O. Douglas: Oh, I'm sorry.
Earl E. Hartley: I am distinguishing and I think, if I may make it clear that it is -- the failure to make that distinction is the basic reason for much of the trouble in this action because the United States must, of necessity, have some kind of a right for the waters of the Colorado River which is -- which it takes and which it stores, and which it said, "Nevada, you can have so much under your contract. You California people can have so much under yours." And -- and I think the legal inquiry here is, what is the right of the United States? And I'm inclined to think that this, being a navigable stream and following the deci -- numerous decisions of this Court starting with the appellants in the case in Chandler-Dunbar, the Twin City Power, and all the rest. That the United States took over the control and the management of the whole of the Colorado River with the right to dispose of it by contract as provided in the Project Act, Section 5, except only those rights which might in that area be nominated for present perfected rights.
William O. Douglas: Were there any such rights in the --
Earl E. Hartley: The only rights, at that time, existing in Nevada were those above Lake Mead on the Virgin and Muddy Rivers. There were no diversions from the main river. There were some diversions in Arizona and the California diversion. And I cannot say how any priorities can be said to be an existent today, any conflicting claims to the waters of this river against the claim of the United States to take the water and start, except those which were specifically preserved by the Act itself and called denominated present perfected rights.
Arthur J. Goldberg: They were (Inaudible)
Earl E. Hartley: No, that's just the minimum amount of Nevada, Your Honor, up in -- above the reservoir. What I am speaking of more is the group of rights down in California in the order of three million acre-feet.
Arthur J. Goldberg: Is there about 50,000 acre-feet (Inaudible)
Earl E. Hartley: Well, I don't know whether they could even be characterized as that. And 50,000 acre-feet is a consumptive use figure of uses above Lake Mead and that comes into effect here more in our controversy with the Government over deductions from the Nevada contract than they do from a determination of what are the rights in the mainstream itself. But as -- I think this is true that, from the action of the Congress in the Project Act, the Secretary of the Interior in making his contracts for the California users was charged with the necessity. He must recognize those present perfected rights and he couldn't not take them into account as well as he was by the limitation which would put the ceiling on the total amount of water that California could take of out of this project. Now, such a determination, in my opinion, would be consistent with the entire body of water law in the west. I think we should look at, since the major thrust of this whole contention here is what were the rights of the California parties, as to what their rights were at that time that would in -- unquestionably come in as present perfected rights. There were the old rights of the Yuma District and of the Palo Verde District which have been described here. Under any interpretation of the Master's decree, those rights would be ineffective. So, I see no reason to spend any particular time talking about them. They were old in time. They're given the oldest priorities in this intrastate seven-party California agreement. They have, I am sure, however, changed their character before Boulder Dam was constructed. They were simply running the river rights. If the river was there running enough water to supply them, they got the water. If it wasn't there, obviously, they didn't. The next in point of quantity and perhaps the breaking point are the rights of the Imperial Irrigation District. And it seems to me that there has been a radical change in those rights and that they -- and I think very wisely, transformed their right from whatever it was, as has been mentioned before that, there was an appropriation from the river by a Mexican company which took the water down into Mexico and then the amount of water that the Mexicans didn't take flowed back northerly into the United States and was used in United -- in the Imperial Valley. They've heard the story of tremendous floods. There were shortages in the dry months of the summer time. As a result of the construction of this complex of the storage reservoir in the Boulder Canyon, the Imperial Diversion Dam down below, the great All-American Canal there was created a new and different diversion from the river, and they were assured a constant supply of storage water. And, I would think that any decree that would be ultimately entered aligned with the Master's suggestion should reserve to that entity the amount by which they had a present perfected right at the time that the Act became effective. But in my opinion, the Metropolitan District does not fall in that category but, as they thought of it, there were some engineering work been done, it has been described by somebody as a gleam of somebody's eye but it certainly wasn't a perfected water right by any definition that I know of in the law of the western states. Its -- it obtains its water by a contract from the Secretary. It is water that is stored in this project that was authorized by the Congress. I fail to see any inherent numbers between its contract rights and those of the State of Nevada. By coincidence they are the only two that pay any money for. The -- but it was simply a contract right. Now, I think all of this is of materiality in assessing the impact of the Master's decision. He -- to cover it very briefly, upheld the validity of the California contracts within the boundaries of the limitation, the validity of the Arizona contract for 2.8 million acre-feet and that of Nevada, 0.3. He provided that, in times of shortage, present perfected rights should be perfected or be protected. Even if it required taking the allotment from the other states and in doing that I believe that he fulfilled every priority that could be established as a priority as against the storage water in the dam in any suit and in any form under any rule that might be laid down. As it had been mentioned, he provided, in times of shortage, first, there should be this proration. And it seems to me that that was a very logical and consistent thing to provide because, as it's been mentioned at length, what the flow of the stream is going to be is probably unknown to man. The -- if -- when there is a shortage in the amount of water that emanates from that project then, to provide for this proration accompanied by the protection of the present perfected rights, I think everyone is protected that needed to be protected. It hasn't created any threats or a fear against the Upper Basin. There is no evidence that anybody in California or the small present perfected rights on the Arizona side will be adversely affected. I should mention in passing that it's very clear that these California rights have never been considered by anyone to have been preserved in their original character, what I'd call normal flow of rights or running the river rights which is all they could have been prior to the construction of the project. No one has ever suggested that that characteristic has been preserved since the construction of the project. Next, the situation that confronted the Court in these interstate streams such as Nebraska versus Wyoming, Colorado versus Kansas, and so forth, there, there were -- old rights were still being protected. There were also rights for federally constructed reservoirs. And, this question of the -- whether or not a right retains its original characteristic after the government comes in with a project was considered by the Court in the North Platte River. And it's cited in our replied brief at page 24 United States versus Tilley, in which this Court denied certiorari and that case is of interest in pointing out what steps would've been necessary to followed if there had been in this last three decades, any thought or belief that there were some California prior rights being preserved as against the Secretary of the Interior in his right to stop the water in Lake Mead and hold it there unless and until it was discharged inconjuct -- in pursuance to the existing contracts. And that I believe, is the real test and that is I think where many of us have wondered astray perhaps in this sometimes academic discussion of priorities. Now, in --
Charles E. Whittaker: (Inaudible)
Earl E. Hartley: Not any more, as against the Secretary of the Interior. In my opinion and if that -- is this the inevitable result of the authorization and construction of that project. As I say, by a strange turn of the wheel, it might be determined Little Nevada is here, perhaps more, well precipitously supporting the Master's theory than any of the other parties of the case that I think it is a logical sound and workable solution.
Charles E. Whittaker: (Inaudible)
Earl E. Hartley: Perhaps, if that's possible in any counsel. Now, Nevas -- Nevada's basic position, however, has been that it is entitled to this 300,000 acre-feet allocation, under any theory upon which the case might be decided. We presented a volume of evidence and we think it is persuasive that as that portion of Nevada which as I mentioned earlier, is absolutely dependent upon the Colorado River for survival, if we even take the year 2000 as a cutoff, it would be an excess of the amount that is awarded in our contract. If there was no contractual allocation scheme at all, let's make that assumption either permissive or mandatory in the Project Act and the Secretary had constructed the dam as he did and we were under general reclamation law. It is our contention that that is a valid contract, that it must be taken into account and that in any court decree purporting to apportion or allocate the waters of river we would be entitled to that amount of water under that theory. Or if we go the whole way and assumed there was no allocation and it's being thrown open to the doc -- division of the water under this doctrine of equitable apportionment. Then it is our contention that because of the situation of Nevada as a sovereign state. And again accompanied by the contracts and the uses which we have initiated and, in each respect, expanding and growing, that an allocation of the like amount of water would be justified. The only point that I wish to mention very briefly under the general subject to the California limitation -- the California limitation is this, that it's been touched on I think by some who had preceded me. California says that there -- their admi -- their four million four is to come out not of the mainstream allocation from the project that the Secretary have created, but from a system wide pool in which the Gila of course, is the main contributor. But when we come over to their rights under the water the million acre-feet allotted to the Lower Basin by Article III (b) of the Compact. They then do not read the Project Act literally because to the extent of the excess or surplus water in Section 4 (a) of the Project Act, California has given in addition to this four million four, plus not more than one-half of any excess or surplus waters unapportioned by said Compact not in excess of 3 (a) or anything at that time. And if you look to the Compact only has an aid in construing the Project Act, I find to believe that the Master, and perhaps very properly lean quite away over on the side of California in finding contrary to the position of Nevada and others that this 3 (b) water was not excess or surplus water. It seems to Nevada that the Master likewise was acting quite properly in providing to put in his decree for a future determination of these present perfected rights. I am inclined to think that perhaps Nevada was the one which initially requested that addition to his draft report. The reason for that is this. As I say, by -- I think there can be no denial that, under the Project Act, they're going to be given priority and, in assessing the future growth and development of that section of the river in that part of the United States, they must be taken to an account. It's our thought that any engineer that is going to determine the feasibility of water supply for new and additional projects must necessarily know the amount of water which had prior claims as present perfected rights. To take our Nevada situation, each time there is additional diversion of water, there -- it is necessary to install extensive and expensive pumping installation along pipelines and, obviously, any bankers that are going to put up any money are going have to be persuaded that there's water available and so also for the people who will be taxed for it. And knowing that these rights are prior, it is quite vital to know the extent of it. I think that the discussion this morning has cleared up a good deal of the question of what a present perfected right is. A perfected right is a well-known term in irrigation in the west as different from an in-court right or an initiated right. Appropriations sometimes is a pretty loose term. It has been used pretty broadly in various courts and various legislative body, but the term “perfected right” is certainly a definite and precise term and the addition of the word “present”, I think, was unique and intentional and required. It -- like as I mentioned earlier, originated in the Compact. And from all the discussion, is whether -- one thing is obvious and that is that they were trying to get a cutoff at some time and to get that cutoff, it had to be something definite and certainly should not be something dangling out in the future. If the Colorado River is typical of most of western streams, probably if we went up and down the stream there could be found at that time pending a multiplicity of notices of appropriation in the filing. I think a mention has been made that there's someone in Arizona had made one up upstream above the reservoir. And I have no doubt that there were many other all along. Now, if we would taken an interpretation of the present perfected rights which would say that any right that came along in the future that was perfected, that was in existence at some time -- of some character that time, I think we destroy one of the fundamental aspects of the decision that was made by those who drew the Compact and by those who hammered up the Project Act. The -- it could even amount to opening the door to unlimited priorities. There has to be a cutoff somewhere on any kind of a water right determination. It's inherent in it. I want --
Hugo L. Black: What do you mean by that?
Earl E. Hartley: That unless there is a cut off date as to -- on water rights, why, that prevents others who maybe have done something prior to coming in ahead of you, why you never know whether you have a valid right or not under this doctrine, first in time and first in right. I think it all show -- also should be mentioned that even though a decision should be made that this is not a statutory allocation suit, as has been stated, that doesn't necessarily turn this into a priority suit. I think there had been some question raised about that. The -- we think that the Secretary had the right to make these allocations that he made by contract and that they're valid. If for any reason, I can't foresee there'd be a contrary decision as to whether the Project Act told him to authorize him to make either as specific allocation or as Government counsel contend, a flexible authority to make allocations, certainly under the Project Act, anyone getting water out of that reservoir had to have a Compact. And under the General Reclamation Act, a contract is the basic scheme. The -- in my opinion any valid right, for instance what the Metropolitan Water District has is a contract right and that if, for any variety of reasons it was decided that this case can not be decided under the allocation theory then I can not concede of any situation that would require to be thrown back into priority suit. That in addition to the fact, that I doubt in any suit or variety of suits, the multiplicity and intensity of evidences under the record in this case could be equaled, let alone exceeded. Now, it seems to us that that just necessarily could not follow.
Hugo L. Black: Can I ask you a question?
Earl E. Hartley: Yes, sir.
Hugo L. Black: (Inaudible) fact that one gets the water unless they have a contract in your argument that (Inaudible)
Earl E. Hartley: The Master did not say that. It's the United States that says that.
Hugo L. Black: What I mean is --
Earl E. Hartley: No, I'm coming to that. No, I think there's no inconsistency at all.
Hugo L. Black: I was wrong.
Earl E. Hartley: I think that they're -- on the contrary, they're entirely inconsistent, and I might discuss that for a moment at this point. The State of Nevada is in an entirely different position with reference to its contract than is that of Arizona. The basic situation is determined on -- dependent on the facts, as I stated them. It was readily recognized early in the picture that to develop this Las Vegas area, there was going -- and to handle the power that was set aside for Nevada also, that there needed to be a unifying body that -- to prevent a scramble for them, for the power and for the water and so forth, and that could supervise the gradual and it was hoped, the most well-planned development in that area. So, the State of the Nevada passed this Act, which is set out in detail in our briefs, both in the body and appendix. It is in our reply brief, for the last time, at page 14, and -- I beg your pardon. That is the contract itself, and the references to the Act --
Hugo L. Black: That's on (Inaudible)
Earl E. Hartley: Yes. It's in -- it's covered in the briefs, and it created a body politic acting for the state, and then Commission was established by the legislature and it -- the -- and it particularly authorized the execution of a contract that is involved in this action. It authorizes the Commission to receive the water covered by the contract for the State of ida -- of Nevada and to make the necessary appropriation for it. It authorizes the Commission to make all necessary leases or subleases or contracts for the use of the water. And the -- that entity has been the one that has been taking the water out of Lake Mead.
Hugo L. Black: Is it also authorized to (Inaudible) compact to represent power?
Earl E. Hartley: It authorizes this Commission to take the power that's allocated to Nevada and to distribute it those who are entitled to use it. And --
Hugo L. Black: (Inaudible)
Earl E. Hartley: It has a very large and elaborate power organization, I might call it. The power engineer he testified in this hearing and the record shows the extent of the quantity of power and it's been used throughout the development through that whole southern Nevada area. Lines running north clear to the extreme northwestern boundary of Colorado River Basin, as is depicted on the map.
Hugo L. Black: (Inaudible)
Earl E. Hartley: They have REA's and mining developments in municipalities and --
Hugo L. Black: (Inaudible) generally.
Earl E. Hartley: Yes, very generally. And it's been a profitable and a successful operation, and the State of Nevada is -- this body of the State of Nevada is actively engaged in trying to promote other part developments in other dams that may be constructed in that area. It's a growing concern.
Hugo L. Black: Suppose -- suppose the government decides to (Inaudible) As a matter of fact, the Compact is (Inaudible)
Earl E. Hartley: Well --
Hugo L. Black: (Inaudible) which the statute makes different.
Earl E. Hartley: So far as state statute is concerned, it doesn't make any difference and I'd not be inclined to think that the Project Act makes any difference rather than the other. Now, the whole of the Nevada contract --
William J. Brennan, Jr.: Mr. Hartley.
Earl E. Hartley: Yes?
William J. Brennan, Jr.: (Inaudible) takes the position now, of course, that's invalid, in excess of the Secretary's power. Was there any animation of that at the time the Compact was made with the Nevada agency that the Government believed?
Earl E. Hartley: I don't -- I'm not aware of any animation of that until the course of this argument. It was discussed at some length before Judge Rifkind and it's a New York argument where in his original draft he said that everybody in Nevada had to have a contract like Arizona. He coupled the two together. We filed specific written exceptions to that part of his draft report and Government counsel, there, argued, as I understood it, not that Nevada's contract was invalid, but simply that it had to be accompanied by these other subsidiary contracts. Now, the thing that bothers us is just a practical matter. The State of Nevada is acting to its Colorado River Commission that's in business and has facilities, and it's delivering water to factories, and it's delivering water to small landowner users along the line, putting water into the water system of the Las Vegas Valley Water District. Now, another -- we aren't -- in Nevada, confronted with a situation such as down in Arizona where it's a question of irrigation projects and where each farmer is going to make a contract for his irrigation water. If you say contract with the users, how far are you going to go? Because every man has a tap in his yard in the Las Vegas Valley and he's using this water that pumps out of Lake Mead. Is he going to have a contract with the Secretary of the Interior? It seems to me, it just leads inevitably to observed results.
Hugo L. Black: Is it part of this water going to industries, too?
Earl E. Hartley: Yes, this large chemical plants and --
Hugo L. Black: Is there any question about that?
Earl E. Hartley: I haven't heard any raised and we think it's the but -- the most efficient use have been made by the water in the Colorado River Valley, and those who drew the contract with the State of Nevada, for instance, the contract itself says that, the United States shall deliver to that state in Article IV (a). And, now, on the contrary, the Arizona contract, the comparable paragraph says that it will deliver water to such political subdivisions of Arizona as may contract with the Secretary. I can't see any magic where a political subdivision of Arizona can have any greater standing than the State of Nevada acting through its own agency. It seems to me it's of higher decree, and that the State of Nevada clearly can qualify as a user, as a person using water under the general broad language of the statute. And -- the contract with Nevada particularly provides that Nevada shall pay a charge of 50 cents per acre-foot and that the State shall pay it. And all the way through the whole body of the contract is a relationship in which the state is the user. Now, and I am inclined to think it's an efficient way to handle the situation that the -- any other situation would lead only to chaos. Now, I don't think there's any question of what -- Nevada has the right to this water and if we take the extreme wording that this contract is invalid, I think we impressively have -- would have the right to go back and say here, "We want to do a different contract and I can't believe that there's any contract could be written which would work more efficiently." Now, I think perhaps we're overly belaboring what might be a minor point but it is of considerable importance to the State of Nevada, just from an operating point of view.
Hugo L. Black: It says in several places that the sole purpose of irrigation and domestic purposes --
Earl E. Hartley: Yes. Well, I think domestic, Your Honor, is generally been interpreted broadly enough to include industrial uses and, as I say, this water is so valuable that the major use there in Nevada is for domestic use.